     Case 2:20-cv-00874-RFB-BNW Document 12
                                         11 Filed 06/05/20
                                                  06/03/20 Page 1 of 3



 1    Jeremy
       JEREMY J. THOMPSON
       Nevada Bar No. 12503
 2     CLARK HILL, PLLC
 3     3800 Howard Hughes Pkwy, Suite 500
       Las Vegas, NV 89169
 4     Tel: 702-697-7527
       Fax: (702) 862-8400
 5     Email: jthompson@clarkhill.com
       Attorneys for Defendant
 6     Equifax Information Services LLC
 7

 8                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 9
     CHRISTOPHER PETRAS,                               )
10                                                     )   Case No. 2:20-cv-00874-RFB-BNW
                                                       )
11                                Plaintiff,           )   STIPULATION OF EXTENSION OF
                                                       )
12   v.                                                )   TIME FOR DEFENDANT EQUIFAX
                                                       )   INFORMATION SERVICES LLC TO
13   NAVY FEDERAL CREDIT UNION;                        )   FILE ANSWER
                                                       )
     JPMORGAN CHASE BANK, NATIONAL                     )
14                                                         FIRST REQUEST
     ASSOCIATION; EQUIFAX INFORMATION                  )
15   SERVICES LLC; and EXPERIAN                        )
     INFORMATION SOLUTIONS, INC.,                      )
                                                       )
16                                                     )
                                  Defendant.           )
17

18
               Defendant Equifax Information Services LLC (“Equifax”) has requested an extension of
19
      time to answer, move or otherwise respond to the Complaint in this matter, to which Plaintiff has
20
      no opposition. Accordingly, pursuant to LR IA 6-2, IT IS HEREBY STIPULATED AND AGREED
21

22    to by and among counsel, that Defendant Equifax Information Services LLC’s time to answer,

23    move or otherwise respond to the Complaint in this action is extended from June 8, 2020 through

24    and including July 23, 2020. Plaintiff and Equifax are actively engaged in settlement
25
      ///
26
      ///
27
      ///
28



      64210091v.2
     Case 2:20-cv-00874-RFB-BNW Document 12
                                         11 Filed 06/05/20
                                                  06/03/20 Page 2 of 3



 1   discussions. The additional time to respond to the Complaint will facilitate settlement discussions.
 2   This stipulation is filed in good faith and not intended to cause delay.
 3
              Respectfully submitted this 3rd day of June, 2020.
 4

 5
                                                   CLARK HILL, PLLC
 6
                                                   By: //s// Jeremy Thompson
 7                                                 Jeremy Thompson
                                                   Nevada Bar No. 12503
 8                                                 CLARK HILL, PLLC
                                                   3800 Howard Hughes Pkwy
 9                                                 Suite 500
                                                   Las Vegas, NV 89169
10
                                                   Tel: (702) 697-7527
11                                                 Fax: (702) 862-8400
                                                   Email: jthompson@clarkhill.com
12                                                 Attorneys for Defendant
                                                   Equifax Information Services LLC
13

14                                                 No opposition

15                                                 //s// Micheal Kind
                                                   Kind Law
16                                                 8860 S. Maryland Parkway
17                                                 Suite 106
                                                   Las Vegas, NV 89123
18                                                 Tel: (702) 337-2322
19                                                 Fax: (702) 329-5881
                                                   Email: mk@kindlaw.com
20                                                 Attorneys for Plaintiff
21   IT IS SO ORDERED:
22

23   __________________________
     United States Magistrate Judge
24
             6/5/2020
     DATED: __________________
25

26

27

28

                                                     -2-
     64210091v.2
     Case 2:20-cv-00874-RFB-BNW Document 12
                                         11 Filed 06/05/20
                                                  06/03/20 Page 3 of 3



 1                                     CERTIFICATE OF SERVICE
 2
              I hereby certify that on 3rd day of June, 2020, I presented the foregoing STIPULATION
 3
     FOR EXTENSION OF TIME FOR DEFENDANT EQUIFAX INFORMATION SERVICES LLC
 4
     TO FILE ANSWER with the Clerk of the Court using the CM/ECF system, which will send
 5
     notification of such filing to all counsel of record.
 6

 7

 8                                                  By: //s// Phyllis L. Cameron
                                                    An Employee of Clark Hill, PLLC
 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                                       -3-
     64210091v.2
